DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 April 2022 containing remarks and amendments to the claims. 
Claims 1 and 3-15 are pending. 
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over IHS (Crude by Rail) in view of Davies (US 2002/0170846), Subramanian (US 2008/0223754), Gieskes (US 2014/0318629), and Paengjuntuek (Heat Recovery from Process to Process Exchanger by Using Bypass Control).
Regarding claims 1 and 3-15, IHS teaches diluting bitumen with lighter hydrocarbons to form a blend called dilbit which is suitable for pipeline to ship crude oil from the field to the loading terminal (page 7, see bitumen blends “dilbit” and part 2 “shipper”).  IHS teaches loading the tanker cars, and transporting bitumen by railroad followed by an unloading terminal and receiving the crude at the refinery (pages 7-8, see figure 1, see page 7 bitumen blends “railbit”).  IHS teaches railbit requires less bitumen than dilbit (see page 7 bitumen blends). IHS teaches compositions for rail transport may have 1-2% diluent or 12-18% diluent (page 7).
Further, Davies teaches after pipeline transport of diluted bitumen, naphtha diluent can be separated off and reused [0013-0015], [0021]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have separated the diluent from the bitumen, after the pipelining of IHS, and before rail transport, since IHS teaches that less diluent is needed for rail transport.
Subramanian teaches it is known in the art to utilize one or more heat exchangers (reads on claimed 2 heat exchangers), plus a furnace, to preheat heavy hydrocarbons including bitumen [0017] prior to distillation [0022].  Subramanian also teaches it is conventional to use one or more distillation units to recover various light and heavy fractions.  It is expected that the same improvements as claimed would result, since the same distillation and the same feeds and equipment are utilized.  Examiner notes that distillation equipment, heat exchange equipment, and cooling equipment is well-known in the art to separate desired fractions using appropriate conditions.  Is not seen where such equipment as claimed distinguish the claims from the prior art of record.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known heat exchangers and preheat steps for the fractionation of the previous combination, in order to obtain desired fractions.  
The previous combination does not explicitly disclose the newly amended limitations regarding (1) cross flow heat exchangers, or (2) the specific bitumen transport temperature and temperature of directing the bitumen to the rail car of 100°C or below.
Regarding (1), Paengjuntuek teaches that feed effluent heat exchangers are well-known to use around distillation columns to recover energy while heating and cooling streams (see abstract, see also page 1008, column 2).
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented a feed-effluent heat exchanger around the distillation column, for the benefit of conserving energy.  Examiner notes that such feed-effluent heat exchangers would heat (increase temperature) and cool (decrease temperature) as required by the claims.
Regarding (2), Gieskes teaches a similar process pertaining to the transportation of bitumen by rail.  Gieskes teaches the rail car is loaded with  bitumen at a temperature of 90-120°C [0018], which overlaps with the claimed range of less than 100°C.  Gieskes teaches that during transport, temperatures are maintained at a range which bitumen still flows freely, including 70-90°C [0018], which reads on the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected bitumen loading and transport temperatures as disclosed by Gieskes, for the benefit of maintaining the bitumen ability to still flow freely. It is not seen where such a modification would result in any new or unexpected results.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coppola (US 2015/0203768) teaches feed effluent heat exchanger [0019], [0023].
Coppola (US 2018/0010057) – teaches feed effluent heat exchanger around distillation column (see figure).
Molaro (CA 2829003) – teaches transfer of bitumen via railroad cars and tanker trucks and pumps.
Molaro (US 2010/0122641) – teaches using a rail car to transport bitumen from production site to refinery, and transport diluent from refinery to production site.
Donnelly (US 2014/0193761) – teaches rail transport cars for heavy oil.  Donnelly teaches that bitumen is kept at temperature needed so that it is at an acceptable viscosity, and that limit is 90°C [0089], which overlaps with the claimed range of less than 100°C.
Wagner (US 2015/0315385) – teaches bitumen transport using diluent
Gil (US 2009/0292571) – teaches rail car is conventional to transport bitumen
Jarlsjo (US 2015/0267128) – teaches railcar to transport undiluted or lightly diluted bitumen, and removal of C5-7 diluent after transport.  Jarlsjo teaches feed effluent heat exchanger [0021].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771